48 F.3d 562
310 U.S.App.D.C. 386
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.QUINNIPIAC COLLEGE, Appellantv.FEDERAL COMMUNICATIONS COMMISSION, Appellee
No. 93-1651.
United States Court of Appeals, District of Columbia Circuit.
Jan. 9, 1995.

Before:  WILLIAMS, HENDERSON and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record on appeal from the Federal Communications Commission and on the briefs and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  On consideration thereof, it is


2
ORDERED that the denial of Quinnipiac College's request for waiver of the intermediate frequency mileage separation requirements, see 47 C.F.R. Sec. 73.207, and the denial of its application for Class A status be affirmed for the reasons set forth by the Federal Communications Commission.  See In re Application of Quinnipiac College, 8 F.C.C.R. 6285 (1993) (and authorities cited therein).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41(a)(1).